8 F.3d 30
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Lee BEATY, Defendant-Appellant.
No. 93-30071.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 6, 1993.*Decided Oct. 20, 1993.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Kenneth Lee Beaty appeals pro se the district court's denial of his 18 U.S.C. § 3572(c) motion for modification of an imposed term of imprisonment because of a favorable post-sentencing amendment to the United States Sentencing Guidelines.   Beaty argues the district court erred by refusing to apply retroactively a November 1, 1992 amendment to U.S.S.G. § 3E1.1 which provided for an additional one-level reduction in a defendant's offense level for particularly timely or complete acceptance of responsibility provided certain conditions were met.   Beaty's argument on appeal is foreclosed by our recent decision in United States v. Aldana-Ortiz, No. 91-50664, slip op. 10503, 10506 (9th Cir.  Sept. 23, 1993) (per curiam), which held that the November 1, 1992 amendment to section 3E1.1 was not retroactively applicable.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3